DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Chinese Application CN201711240834.4X filed November 30th, 2017).

Response to Arguments
Applicant amended claims 1, 3 – 5, 8 – 12, and 14 – 16 beyond formalities and 112 Rejections.
Applicant cancelled claims 19 – 20.
The pending claims are 1 – 18 [Page 10 lines 1 – 6].

Applicant described amendments made to the independent claims and support for the amendments made [Page 10 lines 7 – 25].  Previous claim 20 depended on claim 11 and not claim 1, thus the scope of claim 1 was changed.  Claim 11 was amended beyond the mere incorporation of claims 19 and 20.  Thus, the scope of the claims was changed.
Applicant provides their summary of the previous Office Action [Page 10 line 26 – Page 11 line 10].

Applicant amended the Drawings and submitted a new Figure (Replacement Sheet) to address Examiner’s Drawing Objections [Page 11 lines 11 – 22].
Applicant amended the Abstract and Specification to address Examiner’s Specification Objections [Page 12 lines 14 – 26].

Applicant amended the claims to address Examiner’s Claim Objections [Page 11 line 23 – Page 12 line 13].  The Examiner amends / updates the Objections in view of the amended claims.
Applicant amended the claims to address Examiner’s 112 Rejections [Page 11 line 23 – Page 12 line 13].  The Examiner amends / updates the Rejections in view of the amended claims.  The Examiner notes claim 12 was rejected regarding the Indefinite determination of structure regarding the claimed “an image processing apparatus”.  No arguments or amendments were made by the Applicant to claim 12to address the Rejection, thus the Rejection is maintained.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: Copy and paste portions of arguments (e.g. sections of previous Office Actions or references given) are not counted in the line numbering given.
	First, the Applicant describes the amendment made to claim 1 [Page 12 line 27 – Page 13 line 5].  The Examiner notes claim 20 depended on claim 11 and not on claim 1, thus the scope of claim 1 was changed.
Second, the Applicant recites features of amended claim 1 allegedly not taught by Liu [Page 13 lines 6 – 10] and then alleges the technology between Liu and the present invention is different and does not render obvious the present claim [Page 13 line 11 – Page 14 line 21].  However, many of the features / benefits alleged are not claimed.  Additionally, the Applicant contends Liu requires blocking out light, but such feature was not taught in Liu and is only inferred by the Applicant and argued in unsourced / unsupported arguments (the Examiner observes Wikipedia is not considered a credible reference if Wikipedia was cited).  Liu considered as a whole in the Paragraph between Pages 1 – 2 and the paragraph after cites applications such as “interactive technology”, “helmet” and “applications” in which the description does not limit to explicitly helmet display as the alternative are given, thus Liu is combinable with other display technologies than just helmet / head mounted displays.
In the interest to expedite prosecution in view of the amended claims, an additional reference against the claims is cited.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., projection [Page 13 lines 14 – 18] and projection of the grid lines / images for alignment / checking FOV [Page 13 lines 19 – 26 and Page 14 lines 8 – 16] and not blocking out light from the outside world [Page 13 line 27 – Page 14 line 2]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Third, the Applicant contends dependent claims 2 – 10 are allowable for the reasons given for claim 1 [Page 14 lines 22 – 24] and claim 11 and its dependent are similarly allowable for at least the reasons given for claim 1 [Page 14 lines 1 – 4].
	While the Applicant’s points may be understood, the Examiner respectfully disagrees.  However, in the sole interest to expedite prosecution a new reference is cited against the amended claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28th, 2022 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 11 – 18 are objected to because of the following informalities:
	Regarding claim 11, the claim reciting the structure of the “grid line apparatus” is confusing and appears to have Indefinite metes and bounds regarding the requirements of the “bottom plate” and coating or sticker location (appears to apply only to the sticker) and the display screen as the clear alternative to the bottom plate.  Additionally, an illumination source or trigger to activate the grid pattern appears missing in the claim as an essential element.
Regarding claims 12 – 18, the claims depend on independent claim 11, but do not cure the deficiencies of claim 11 and thus are similarly Objected.

Regarding claim 17, the claimed “outer frame” appears to conflict with the structural description of claim 11 and appears not to further limit claim 11.
Regarding claim 18, the claim does not cure the deficiencies of claim 17 which it depends on and thus is similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
“an image processing apparatus, configured to …” [Claim 12]
has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Specification does not disclose a corresponding structure and only one instance of “configured to” [Claim 11] is used rendering the single-means claim if intended Indefinite as not combination of elements / structures is recited.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al. (US Patent #5,731,902 referred to as “Williams” throughout) [Cited in Applicant’s March 28th, 2022 IDS as US Patent Citation #1] and further in view of Liu, et al. (CN-105787980A referred to as “Liu” throughout) [First cited in the Office Action mailed December 21st, 2021] and Lewin, et al. (WO2004/044525 A3 referred to as “Lewin” throughout) [First cited in the Office Action mailed December 21st, 2021].
Regarding claim 1, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations.  The combination teaches
arranging an image acquisition apparatus at a predetermined observation point of an image output device [Williams Figure 3 (see at least reference characters D, D0, 41, 32, 31a, and 31b) as well as Column 3 lines 22 – 65 (predetermined locations, camera separations, and imaging distances for testing / alignment given for the camera and test images / observation point) as well as Lewin Figures 1 – 2, 5, 9 (see “Range” rendering obvious the pre-determined distance claimed), and 10 (see the display screen / display grid is projected on – see at least reference characters 8 and 14 (targets to image / display imaged), 10 (scene being displayed for imaging), and 60 (screen)) as well as Page 12 lines 1 – 7 (predetermined distances used / imaging with distance / range considerations for quality of image to achieve), Page 32 lines 13 – 28 (camera placed known distance from target / set distance), Page 33 lines 9 – 22 (see “r” variable in which the value is known / pre-determined for imaging), and Page 37 lines 24 – 33], and
arranging a grid line apparatus at a predetermined distance in front of the image acquisition apparatus [Williams Figures 2 – 4 (see at least reference characters 20 (test pattern combined with other imaging / illumination – part of the apparatus), 30 and 37 (text fixture with grid / pattern / dots to display) and Column 3 lines 22 – 65 (various distances and arrangements of the test pattern / dots to combine with Lewin’s grid and placements suggested by Lewin and Liu); Lewin Figures 1 – 2 (see reference characters 2 and 22), 5, 9 (see “Range” rendering obvious the pre-determined distance claimed with the camera and image pattern shown at a range from the screen / display) and 12 (subfigures included where in view of Figure 9 the projector is in front of the camera – the arrangement of parts is obvious to one of ordinary skill in the art (MPEP2144.04 VI C further evidenced and suggested in Liu Figure 2 with the pattern in front of the camera or between the imager / camera and the screen / display)) as well as Page 12 lines 1 – 7 (predetermined distances used / imaging with distance / range considerations for quality of image to achieve), Page 32 lines 13 – 28 (camera placed known distance from target / set distance), Page 42 line 27 – Page 43 line 32 suggesting arrangements of parts)],
a grid pattern arranged on one side of the grid line apparatus facing the image acquisition apparatus [Williams Figures 2 – 4 (see at least reference characters 20 (test pattern combined with other imaging / illumination – part of the apparatus), 30 and 37 (text fixture with grid / pattern / dots to display) and Column 3 lines 22 – 65 (test pattern / dots on the combiner as the grid pattern to combine with Lewin’s grid and placements suggested by Lewin and Liu); Liu Figure 2 as well as Page 9 Steps 3 – 5 (tick marks / pattern on side to be imaged for FOV computations) and Page 10 step 10 (inspecting the tick marks / pattern); Lewin Figures 1 – 2, 5, 9, and 12 (the pattern is displayed on the side of the screen / display to be imaged by the cameras rendering obvious the arrangement of parts (MPEP2144.04 VI C))],
wherein the image output device comprises a head up display or a holographic image output device [Williams Figure 1 (see at least reference characters 10, 15, and 17) as well as Column 2 line 58 – Column 3 line 21 (heads-up display system) and Column 7 line 15 – 48 (heads-up display used and benefits of the invention for heads-up displays); Liu Figure 1 (see at least reference character 1) as well as Page 1 – 2 (see Paragraph between the pages) and Page 10 Seventh through Ninth Paragraph (VR display device rendering obvious use of hologram displays)];
controlling the image output device to output a test pattern [See next limitation for citations as the moving steps leads to determining when to capture the image];
moving the grid line apparatus, and keeping a distance between the grid line apparatus and the image acquisition apparatus unchanged, such that a centerline of the grid pattern coincides with a centerline of the test pattern output by the image output device [Williams Figures 1, 3, and 4 (see at least reference characters 17, 20, 31a, 31b, 33, 34 (program / control elements to adjust imagers / display), 35, 36, 37, and 41) as well as Column 3 line 38 – Column 4 line 32 (capturing images of the test patter / grid (dots to be modified to use gridlines as taught by Liu and Lewin); Liu Figure 2 (see at least reference characters 1, 2, and 3) as well as Pages 9 – 10 steps 1 – 4 and 6 – 9 (horizontal and vertical grids / tick marks are aligned via an image processing tool / controller with centerlines of the panorama screen / display for FOV computations where the inspecting process includes imaging (see above limitations combinable with William’s test pattern / use of dots and camera arrangement (Lewin to use grid patterns with Williams and suggest distances / arrangement of objects)); Lewin Figures 1 – 2, 5, 9, and 12 (subfigures included where the cameras / detectors are arranged to capture the grid pattern (see Figure 10 reference character 122) on the display / screen)) as well as Page 15 line 23 – Page 16 line 2 (imaging for alignment) and Page 41 line 31 – Page 32 line 25 (imaging grid lines on a display for point / crosshair detection to determine range and FOV)];
capturing an image of the grid pattern and the test pattern by the image acquisition apparatus [See previous limitation for citations where the cameras used capture images for citations in view of the cameras / detectors used for the “image processing apparatus”]; and
determining a field of view of the image output device according to a relationship between the test pattern and the grid pattern in the captured image [Williams Figures 3 – 4 as well as Column 4 lines 33 – 54 (FOV computations) and Column 5 line 63 – Column 6 line 27 (vertical and horizontal FOV computations); Liu Figure 1 as well as Pages 9 – 10 and in particular steps 1 – 4 and 6 – 9 (tick marks are spaced for FOV determination and the tick marks) where in steps 4 and 7 at least the alignment of the centerlines of the tick marks (grid pattern) and the display (panorama screen / module / display) renders obvious the claimed “relationship” between the grid and test pattern (See also Page 7 last two paragraphs and Steps a – c and d – f (alignment of the grid with reading reference points (test pattern)))].
The motivation to combine Liu with Williams is to combine features in the same / related field of invention of virtual reality display devices [Liu Pages 1 – 2 (see Paragraph between the pages and Page 1 Technical Field)] in order to improve field of view determinations [Liu Page 3 Fourth Paragraph where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Lewin with Liu and Williams is to combine features in the same / related field of invention ranging / triangulation systems including those with laser sources [Lewin Page 1 lines 1 – 23] in order to improve imaging of the crossline in an overlay and on the screen [Lewin Page 9 lines 10 – 31 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Williams, Liu, and Lewin which will be used throughout the Rejection.

Regarding claim 2, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations.  The combination teaches wherein the grid pattern is an equiangular grid pattern [Williams Figure 4 (see at least reference character 41) to be modified with the target of Liu Pages 3 – 4 (see at least the Paragraphs after steps a – c and steps d – f where the tick marks / grid lines are ticked to be equiangular spacing (10, 1, 0.1 degrees between ticks thus rendering obvious the “equiangular” requirement of the grid].
Please see claim 1 for the motivation to combine Williams, Liu and Lewin.

Regarding claim 3, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations.  The combination teaches wherein the grid pattern is provided with scale values, the scale value indicating an angle value of the field of view corresponding to each line in the grid pattern [Williams Figure 4 (see at least reference character 41) to be modified with the target of Liu Pages 3 – 4 see the two paragraphs after steps a – c and d – f where the tick marks indicate magnitudes of the field of view (degrees from center / reference line in the test pattern) and Pages 9 – 10 (see at least steps 3 – 4, 6 – 7, and 9)].
Please see claim 1 for the motivation to combine Williams, Liu and Lewin.

Claims 4 – 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Liu and Lewin as applied to claim 3, and further in view of Silva, et al (US PG PUB 2014/0152956 A1 referred to as “Silva” throughout).
Regarding claim 4, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Silva teaches using scale factors in aligning patterns / computing field of views and the use of color markers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations and Silva’s imaging considerations for aligning a grid to determine FOVs of a camera / observer.  The combination teaches wherein the grid pattern includes black lines on a white background or white lines on a black background [Lewin Figures 10 and 11 (see at least reference characters 122 and 132c) as well as Page 32 lines 12 – 18 (suggesting white background); Silva Paragraphs 38 – 40 (suggesting a black screen and white grid or vice versa)].
Please see claim 1 for the motivation to combine Williams, Liu and Lewin.
The motivation to combine Silva with Lewin, Liu, and Williams is to combine features in the same / related field of invention of calibrating points and imaging to determine spatial relationships [Silva Paragraphs 11 – 13] in order to improve the accuracy and to compute FOV information using only images (as few as one image) yielding a cheaper / more efficient imaging system [Silva Paragraphs 33 – 35 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Williams, Liu, Lewin, and Silva which will be used throughout the Rejection.

Regarding claim 5, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Silva teaches using scale factors in aligning patterns / computing field of views and the use of color markers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations and Silva’s imaging considerations for aligning a grid to determine FOVs of a camera / observer.  The combination teaches 
wherein grid centerlines are provided on the grid pattern, the grid centerlines comprising a horizontal centerline and a vertical centerline, and a color of the grid centerline being different from a color of the grid pattern [Liu Figure 2 as well as Pages 9 – 10 (see at least Steps 4 and 9 with the centerlines for the grids in the horizontal and vertical directions); Lewin Figure 10 (see at least reference character 122 for a grid pattern); Silva Figures 2, 4 and 5 (see the grid / test pattern for measurement) as well as Paragraphs 39 – 42 (guide markers / lines which can be in color different than the grid where the selection is obvious to one of ordinary skill in the art) and 48 – 52 (guide marks for distance measurement and for alignments with center lines)].
Please see claim 4 for the motivation to combine Williams, Liu, Lewin, and Silva.

Regarding claim 6, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Silva teaches using scale factors in aligning patterns / computing field of views and the use of color markers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations and Silva’s imaging considerations for aligning a grid to determine FOVs of a camera / observer.  The combination teaches 
wherein the test pattern comprises an outer frame and cross centerlines arranged inside the outer frame, the cross centerlines comprising a horizontal centerline and a vertical centerline; wherein maximum distances between portions of the outer frame on both sides of the horizontal centerline in the cross centerlines and the horizontal centerline in the cross centerlines are equal, and maximum distances between portions of the outer frame on both sides of the vertical centerline in the cross centerlines and the vertical centerline in the cross centerlines are equal [Liu Figure 2 as well as Pages 9 – 10 (see at least Steps 1 and 6 (equal spacing of lines / tick marks where the maximum field of view / range of FOV renders obvious the maximum distance to use), 4 and 9 with the centerlines for the grids in the horizontal and vertical directions); Lewin Figure 10 (see at least reference character 122 for a grid pattern); Silva Figures 2, 4 and 5 (see the grid / test pattern for measurement) as well as Paragraphs 39 – 42 (guide markers / lines which can be in color different than the grid where the selection is obvious to one of ordinary skill in the art) and 48 – 52 (guide marks for distance measurement and for alignments with center lines)].
Please see claim 4 for the motivation to combine Williams, Liu, Lewin, and Silva.

Regarding claim 8, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Silva teaches using scale factors in aligning patterns / computing field of views and the use of color markers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations and Silva’s imaging considerations for aligning a grid to determine FOVs of a camera / observer.  The combination teaches 
determining the field of view of the image output device according to the relationship between the test pattern and the grid pattern in the captured image [See claim 1 for citations regarding the limitation] comprises:
determining a physical length and a physical width of the test pattern according to the captured image [Williams Figures 3 – 4 as well as Column 5 lines 7 – 29; Liu Page 2 Fourth Paragraph (suggests length / width ratios of the full display) and Page 7 Steps a and d (length and width determined in pixels); Lewin Figures 8 – 11 (see the use of grids projected on a screen) as well as Page 18 lines 12 – 19 (ratio of length / width of the grid / test pattern), Page 30 lines 12 – 24 (spots / intersections of grid lines used to determine length / width ratios in relation to patterns on the screen / test patterns); Silva Figure 4 as well as Paragraph 50 (accurately determining lengths and widths of the grid pattern)]; and
determining the field of view of the image output device according to the predetermined distance, and the physical length and the actual physical of the test pattern [Williams Figures 3 – 4 as well as Column 5 line 63 – Column 6 line 28 (FOV computations with distance information); Liu Figure 1 as well as Pages 9 – 10 Steps 1, 4, and 6 – 9 (FOV determination as a function of length / widths (horizontal / vertical) and the distance the projector projects onto the screen); Silva Figures 4 as well as Paragraphs 49 – 52 (see also the FOV equation using the distance and dimensions determined)].
Please see claim 4 for the motivation to combine Williams, Liu, Lewin, and Silva as the use of the grid pattern / centerlines as similar and thus similar motivation exists.

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Liu, Lewin, and further in view of Powell, et al. (US PG PUB 2007/0103747 A1 referred to as “Powell” throughout).
Regarding claim 11, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Powell teaches the use of coatings to render obvious how to implement to reticle of Williams or the masks to generate grid patterns of Lewin.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations using coating to implement reticles and masks for grid patterns as taught by Powell.  The combination teaches
an image acquisition apparatus [See the limitation later in the claim where the structures / camera types are given for citations] and 
a grid line apparatus [See the limitation later in the claim where the structures are given for citations],
wherein the image acquisition apparatus is arranged at a predetermined observation point of an image output device [Williams Figure 3 (see at least reference characters D, D0, 41, 32, 31a, and 31b) as well as Column 3 lines 22 – 65 (predetermined locations, camera separations, and imaging distances for testing / alignment given for the camera and test images / observation point) as well as Lewin Figures 1 – 2, 5, 9 (see “Range” rendering obvious the pre-determined distance claimed), and 10 (see the display screen / display grid is projected on – see at least reference characters 8 and 14 (targets to image / display imaged), 10 (scene being displayed for imaging), and 60 (screen)) as well as Page 12 lines 1 – 7 (predetermined distances used / imaging with distance / range considerations for quality of image to achieve), Page 32 lines 13 – 28 (camera placed known distance from target / set distance), Page 33 lines 9 – 22 (see “r” variable in which the value is known / pre-determined for imaging), and Page 37 lines 24 – 33], and
the grid line apparatus is arranged at a predetermined distance in front of the image acquisition apparatus [See “grid line apparatus” limitations below for structure citations; Regarding the distance requirement Williams Figures 2 – 4 (see at least reference characters 20 (test pattern combined with other imaging / illumination – part of the apparatus), 30 and 37 (text fixture with grid / pattern / dots to display) and Column 3 lines 22 – 65 (various distances and arrangements of the test pattern / dots to combine with Lewin’s grid and placements suggested by Lewin and Liu); Lewin Figures 1 – 2 (see reference characters 2 and 22), 5, 9 (see “Range” rendering obvious the pre-determined distance claimed with the camera and image pattern shown at a range from the screen / display) and 12 (subfigures included where in view of Figure 9 the projector is in front of the camera – the arrangement of parts is obvious to one of ordinary skill in the art (MPEP2144.04 VI C further evidenced and suggested in Liu Figure 2 with the pattern in front of the camera or between the imager / camera and the screen / display)) as well as Page 12 lines 1 – 7 (predetermined distances used / imaging with distance / range considerations for quality of image to achieve), Page 32 lines 13 – 28 (camera placed known distance from target / set distance), Page 42 line 27 – Page 43 line 32 suggesting arrangements of parts)],
a grid pattern being arranged on one side of the grid line apparatus facing the image acquisition apparatus [Williams Figures 2 – 4 (see at least reference characters 20 (test pattern combined with other imaging / illumination – part of the apparatus), 30 and 37 (text fixture with grid / pattern / dots to display) and Column 3 lines 22 – 65 (test pattern / dots on the combiner as the grid pattern to combine with Lewin’s grid and placements suggested by Lewin and Liu); Liu Figure 2 as well as Page 9 Steps 3 – 5 (tick marks / pattern on side to be imaged for FOV computations) and Page 10 step 10 (inspecting the tick marks / pattern); Lewin Figures 1 – 2, 5, 9, and 12 (the pattern is displayed on the side of the screen / display to be imaged by the cameras rendering obvious the arrangement of parts (MPEP2144.04 VI C))]; and
the image acquisition apparatus is configured to capture the grid pattern and a test pattern output by the image output device when the centerline of the grid pattern coincides with the centerline of the test pattern to obtain a captured image [Williams Figures 1, 3, and 4 (see at least reference characters 17, 20, 31a, 31b, 35, 36, 37, and 41) as well as Column 3 line 38 – Column 4 line 32 (capturing images of the test patter / grid (dots to be modified to use gridlines as taught by Liu and Lewin); Liu Figure 2 (see at least reference characters 1, 2, and 3) as well as Pages 9 – 10 steps 1 – 4 and 6 – 9 (horizontal and vertical grids / tick marks are aligned with centerlines of the panorama screen / display for FOV computations where the inspecting process includes imaging (see above limitations combinable with William’s test pattern / use of dots and camera arrangement (Lewin to use grid patterns with Williams and suggest distances / arrangement of objects)); Lewin Figures 1 – 2, 5, 9, and 12 (subfigures included where the cameras / detectors are arranged to capture the grid pattern (see Figure 10 reference character 122) on the display / screen)) as well as Page 15 line 23 – Page 16 line 2 (imaging for alignment) and Page 41 line 31 – Page 32 line 25 (imaging grid lines on a display for point / crosshair detection to determine range and FOV)],
wherein the image acquisition apparatus comprises a charge-coupled device camera, a compound eye camera, or an integrated imaging camera [Williams Figures 1 and 3 (see at least reference characters 17, 20, 30, 31a and 31b (stereo camera arrangement)) where in Lewin Figures 2, 9, and 12 (subfigures included – see at least reference character 6) as well as Page 9 lines 23 – 26 (CCD cameras are used), Page 28 lines 4 – 27 (CCD or CMOS cameras used for image acquisition), and Page 42 line 27 – Page 43 line 6 (multiple CCD cameras)];
the image output device comprises a head up display or a holographic image output device [Williams Figure 1 (see at least reference characters 10, 15, and 17) as well as Column 2 line 58 – Column 3 line 21 (heads-up display system) and Column 7 line 15 – 48 (heads-up display used and benefits of the invention for heads-up displays); Liu Figure 1 (see at least reference character 1) as well as Page 1 – 2 (see Paragraph between the pages) and Page 10 Seventh through Ninth Paragraph (VR display device rendering obvious use of hologram displays)]; and
the grid line apparatus comprises a bottom plate, and a coating or sticker arranged on one side of the bottom plate which is configured to present the grid pattern, or the grid line apparatus is an electronic display screen which is configured to display the grid pattern [Williams Figures 1 – 3 (see at least reference characters 17, 20, 30, 35 (test reticle rendering obvious the bottom plate / projector to display the grid pattern – to combine / modify by Powell’s suggestion)), 36, and 37) as well as Column 3 lines 38 – 65 (grid / alignment in the projection device to put on the combiner) where the test pattern is modified at least at the combiner in view of Liu Figure 2 (see at least reference character 2 (test chart loading module using a display)) as well as Pages 9 – 10 (see at least steps 4, 6, and 9 where the test chart has vertical / horizontal tick marks) and Seventh through Ninth Paragraphs (electronic display of the grid pattern in which the test chart is viewed on a display) where the test chart may be combined with Lewin’s teachings in at least Figure 10 (see at least reference character 122) as Page 42 lines 1 – 6 (grid pattern) to implement in view of Powell Paragraphs 120 – 124 (coating lenses to implement reticles or grid patterns / masks as taught in Lewin to render obvious implementations of Lewin’s mask as the reticle in Williams)].
Please see claim 1 for the motivation to combine Williams, Liu and Lewin as the method steps implemented by the claimed apparatus.
The motivation to combine Powell with Lewin, Liu, and Williams is to combine known features in the same / related field of invention of heads-up display technologies [Powell Paragraphs 2 – 4] in order to improve the display of the grid / calibration of the display [Powell Paragraphs 5 – 6 and 121 – 123 where the Examiner observes at least KSR Rationales (B) or (D) are also applicable].
This is the motivation to combine Williams, Liu, Lewin, and Powell which will be used throughout the Rejection.

Regarding claim 12, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Powell teaches the use of coatings to render obvious how to implement to reticle of Williams or the masks to generate grid patterns of Lewin.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations using coating to implement reticles and masks for grid patterns as taught by Powell.  The combination teaches
an image processing apparatus configured to acquire the captured image [See claim 11 last limitation where the cameras used capture images for citations in view of the cameras / detectors used for the “image acquisition apparatus” where Williams Figure 3 (see at least reference characters 31a, 31b, 33, and 34 have a controller / program to control the camera) as Column 3 lines 22 – 65; Liu Page 9 Step 2 (see “image processing tool”); Lewin Figures 1 – 2 (subfigures included – see at least reference character 7) as well as Page 26 lines 1 – 12 and Page 28 line 29 – Page 30 line 6 (processor controlling the cameras, illumination of test pattern, and imaging)], and determine a field of view of the image output device according to a relationship between the test pattern and the grid pattern in the captured image [Williams Figures 3 – 4 as well as Column 4 lines 33 – 54 (FOV computations) and Column 5 line 63 – Column 6 line 27 (vertical and horizontal FOV computations); Liu Figure 1 as well as Pages 9 – 10 and in particular steps 1 – 4 and 6 – 9 (tick marks are spaced for FOV determination and the tick marks) where in steps 4 and 7 at least the alignment of the centerlines of the tick marks (grid pattern) and the display (panorama screen / module / display) renders obvious the claimed “relationship” between the grid and test pattern (See also Page 7 last two paragraphs and Steps a – c and d – f (alignment of the grid with reading reference points (test pattern)))].
Please see claim 11 for the motivation to combine Williams, Liu, Lewin, and Powell.

Regarding claim 13, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Powell teaches the use of coatings to render obvious how to implement to reticle of Williams or the masks to generate grid patterns of Lewin.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations using coating to implement reticles and masks for grid patterns as taught by Powell.  The combination teaches
the grid pattern is an equiangular grid pattern [See claim 11 for citations of the “grid pattern” and additionally Williams Figure 4 (see at least reference character 41) to be modified with the target of Liu Pages 3 – 4 (see at least the Paragraphs after steps a – c and steps d – f where the tick marks / grid lines are ticked to be equiangular spacing (10, 1, 0.1 degrees between ticks thus rendering obvious the “equiangular” requirement of the grid].
Please see claim 11 for the motivation to combine Williams, Liu, Lewin, and Powell.

Regarding claim 14, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Powell teaches the use of coatings to render obvious how to implement to reticle of Williams or the masks to generate grid patterns of Lewin.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations using coating to implement reticles and masks for grid patterns as taught by Powell.  The combination teaches the grid pattern is provided with scale values, the scale value indicating an angle value of the field of view corresponding to each line in the grid pattern [Williams Figure 4 (see at least reference character 41) to be modified with the target of Liu Pages 3 – 4 see the two paragraphs after steps a – c and d – f where the tick marks indicate magnitudes of the field of view (degrees from center / reference line in the test pattern rendering obvious the “angle value” claimed) and Pages 9 – 10 (see at least steps 3 – 4, 6 – 7, and 9)].
Please see claim 11 for the motivation to combine Williams, Liu, Lewin, and Powell.

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Liu, Lewin, and Powell as applied to claim 13 above, and further in view of Silva, et al (US PG PUB 2014/0152956 A1 referred to as “Silva” throughout).
Regarding claim 15, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Powell teaches the use of coatings to render obvious how to implement to reticle of Williams or the masks to generate grid patterns of Lewin.  Silva teaches using scale factors in aligning patterns / computing field of views and the use of color markers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations using coating to implement reticles and masks for grid patterns as taught by Powell and Silva’s imaging considerations for aligning a grid to determine FOVs of a camera / observer.  The combination teaches the grid pattern includes black lines on a white background or white lines on a black background [Lewin Figures 10 and 11 (see at least reference characters 122 and 132c) as well as Page 32 lines 12 – 18 (suggesting white background); Silva Paragraphs 38 – 40 (suggesting a black screen and white grid or vice versa)].
Please see claim 11 for the motivation to combine Williams, Liu, Lewin, and Powell.
The motivation to combine Silva with Powell, Lewin, Liu, and Williams is to combine features in the same / related field of invention of calibrating points and imaging to determine spatial relationships [Silva Paragraphs 11 – 13] in order to improve the accuracy and to compute FOV information using only images (as few as one image) yielding a cheaper / more efficient imaging system [Silva Paragraphs 33 – 35 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Williams, Liu, Lewin, Powell, and Silva which will be used throughout the Rejection.

Regarding claim 16, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Powell teaches the use of coatings to render obvious how to implement to reticle of Williams or the masks to generate grid patterns of Lewin.  Silva teaches using scale factors in aligning patterns / computing field of views and the use of color markers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations using coating to implement reticles and masks for grid patterns as taught by Powell and Silva’s imaging considerations for aligning a grid to determine FOVs of a camera / observer.  The combination teaches grid centerlines are provided on the grid pattern, the grid centerlines comprising a horizontal centerline and a vertical centerline, and a color of the grid centerline being different from a color of the grid pattern [Liu Figure 2 as well as Pages 9 – 10 (see at least Steps 4 and 9 with the centerlines for the grids in the horizontal and vertical directions); Lewin Figure 10 (see at least reference character 122 for a grid pattern); Silva Figures 2, 4 and 5 (see the grid / test pattern for measurement) as well as Paragraphs 39 – 42 (guide markers / lines which can be in color different than the grid where the selection is obvious to one of ordinary skill in the art) and 48 – 52 (guide marks for distance measurement and for alignments with center lines)].
Please see claim 15 for the motivation to combine Williams, Liu, Lewin, Powell, and Silva.

Regarding claim 17, Williams teaches a heads up display with alignment of a pattern for field of view computations with horizontal and vertical field of considerations.  While a dot pattern is used in Williams, Liu teaches the use of grid patterns with tick marks for FOV computations.  Lewin supplements Williams distance / disparity computations regarding pattern alignment with range considerations for projecting patterns and the use of grid lines for matching / alignment determinations in FOV computations.  Powell teaches the use of coatings to render obvious how to implement to reticle of Williams or the masks to generate grid patterns of Lewin.  Silva teaches using scale factors in aligning patterns / computing field of views and the use of color markers.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Williams’ heads-up display system with a projector of a grid / alignment patter to incorporate the method steps of Liu’s alignment system with the patterns used by Lewin as well as Lewin’s alignment and range considerations to aid in FOV determinations as well as provide computations to determine FOV / angles of ticks in grids / viewpoint considerations using coating to implement reticles and masks for grid patterns as taught by Powell and Silva’s imaging considerations for aligning a grid to determine FOVs of a camera / observer.  The combination teaches the test pattern comprises an outer frame and cross centerlines arranged inside the outer frame, the cross centerlines comprising a horizontal centerline and a vertical centerline; wherein maximum distances between portions of the outer frame on both sides of the horizontal centerline in the cross centerlines and the horizontal centerline in the cross centerlines are equal, and maximum distances between portions of the outer frame on both sides of the vertical centerline in the cross centerlines and the vertical centerline in the cross centerlines are equal [Williams Figures 3 – 4 as well as Column 5 lines 7 – 29; Liu Figure 2 as well as Pages 9 – 10 (see at least Steps 1 and 6 (equal spacing of lines / tick marks where the maximum field of view / range of FOV renders obvious the maximum distance to use), 4 and 9 with the centerlines for the grids in the horizontal and vertical directions); Lewin Figure 10 (see at least reference character 122 for a grid pattern); Silva Figures 2, 4 and 5 (see the grid / test pattern for measurement) as well as Paragraphs 39 – 42 (guide markers / lines which can be in color different than the grid where the selection is obvious to one of ordinary skill in the art) and 48 – 52 (guide marks for distance measurement and for alignments with center lines)].
Please see claim 15 for the motivation to combine Williams, Liu, Lewin, Powell, and Silva.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the Examiner’s Claim Objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, the claim recites requirements on the colors to select the test pattern and grid and the centerlines and frames where in combination with all of the other claims from which it depends recites features which results in multiple design choices which is not rendered readily obvious in the prior art or motivated to make such distinctions in designing the patterns / alignment test images.
Regarding claim 7, see claim 18 which is the apparatus performing steps of the claimed method.

Regarding claim 9, the claim recites determinations of the actual lengths and widths of a grid pattern and in relation to the actual length and width of the test pattern / screen being imaged and uses the lengths and width and distance from the screen to determine field of views.  The prior art does not render obvious the scaling / alignment of the test patterns for length / width determinations as claimed to use with distance / range from the screen to compute the field of view.
Regarding claim 10, the equations for determining the FOV are not reasonably taught in the prior art with the distance consideration in combination with the grid distance / tick marks read.  Further, the claim depends on claim 9 and thus is similarly Allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holdsworth (US PG PUB 2018/0224592 A1 referred to as “Holdsworth” throughout) teaches in Figure 7 and Paragraph 26 the use of grid line patterns for checking field of view and pixel alignments.  Hoonkanen, et al. (US PG PUB 2017/0195647 A1 referred to as “Hoonkanen” throughout) teaches the use of grids for distortion in Figure 14B with the use of ticks / marks.  Mallet, et al. (US PG PUB 2015/0288956 A1 referred to as “Mallet” throughout) teaches alignments and marks in imaging for FOV determinations but with QR code markings in Paragraphs 39 and 59.  Coon (US PG PUB 2015/0054917 A1 referred to as “Coon” throughout) teaches the use of grids with scales in Paragraph 96 but lacks the coloring of the gridlines and emphasizes the use of QR codes.  Kawaguchi (US PG PUB 2012/0182416 A1 referred to as “Kawaguchi” throughout) teaches in Figures 20 – 23 imaging with dimension determination / considerations but lacks the ration / scaling needed for length and width determinations as claimed.
References found in ODP Search & Consideration: Wei (US PG PUB 2020/0386992 A1 referred to as “Wei” throughout).
References found upon further search and consideration include: Hirukawa (US Patent #5,402,224 referred to as “Hirukawa” throughout) in Column 4 lines 7 – 44 renders obvious using a coating to implement a test reticle.  Kratz, et al. (US PG PUB 2016/0286164 A1 referred to as “Kratz” throughout) teaches in Paragraph 34 suggests stickers to use to implement items to scan / masks / reticles in imaging objects.  Sammut, et al. (WO2005/047805 A2 referred to as “Sammut” throughout) teaches in Figures 50 – 53 the use of reticles with cross hairs and colors for the various crosshairs to be used for alignment / ranging applications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487